TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00307-CR



                              Jamar Conrad Chambers, Appellant

                                                  v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 60866, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Jamar Conrad Chambers seeks to appeal a judgment of conviction for aggravated

robbery with a deadly weapon. The trial court has certified that: (1) this is a plea bargain case and

Chambers has no right of appeal, and (2) Chambers waived the right of appeal. The appeal is

dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                              ___________________________________________

                                              Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: July 10, 2008

Do Not Publish